Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 1 of 57




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF FLORIDA

  Nathan Montalvo

                Plaintiff,
                                            Civil Action No.
                   v.

  GM Law Firm, LLC; Chantel L.        Complaint for: civil violations of the
  Grant; National Legal Staffing      federal RICO Act; legal malpractice;
  Support, LLC; Gregory Fishman;     fraud; breach of the duty of good faith
  Julie Queler; Kevin Mason;        and fair dealing; violations of the Florida
  Resolvly, LLC; JG Factor, LLC; P. Deceptive and Unfair Trade Practices
  Benjamin Zuckerman; Berger             Act; and negligent supervision
  Singerman, LLP; and John and Jane
  Does Defendants 1-5.

              Defendants.


                                   COMPLAINT

        THE PLAINTFF, Nathan Montalvo, file this Complaint against the above-

  named Defendants, and plead as follows:

                              JURY TRIAL DEMANDED

                                 INTRODUCTION

        1.    This is a single-plaintiff consumer case, brought by Nathan Montalvo,

  about an illegal nationwide, advanced-fee, student loan debt elimination

  telemarketing scam, operated and devised by the Defendants, that leaves
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 2 of 57




  vulnerable debtors, like Nathan Montalvo, tens of thousands of dollars poorer1, and

  worse, in exchange for broken promises about impossible legal services that never

  are, and never could be, actually performed.

         2.      The (non-Berger Singerman) Defendants, through their web of

  business relationships2, engage in illegal cold-call-telemarketing to solicit

  consumers, like Nathan Montalvo, struggling with their private student loan debt to

  enroll in the Defendants’ student loan debt elimination “program” – which turns

  out to be nothing more than the Defendants’ Enterprise’s illegal collection of up-

  front fees for the performance of little, if any, legitimate legal and debt elimination

  services.

         3.      In brief, the “student loan debt resolution” racket at issue in this

  lawsuit works as follows: Resolvly, LLC, a shell limited liability company

  controlled and owned by Gregory Fishman and Julie Queler, purchases, repackages

  and launders sales-leads from non-Florida Bar approved lawyer referral

  companies3, of consumers, like Nathan Montalvo, who have large private student



  1
    These losses are in addition to the Plaintiff’s consequential damages suffered as a result of the
  Defendants’ student loan debt elimination “program”.
  2
    Or, in the case of Benjamin Zuckerman and Berger Singerman (together, “the Berger
  Singerman Defendants”), specifically, the Plaintiffs’ allegations revolve around those
  Defendants’ actions in actively devising, designing, forming, and advising the web of businesses
  that directly comprise the non-Berger Singerman Defendants’ student loan debt “elimination”
  program at issue in this lawsuit. All references in this Complaint to “Defendants” do not include
  Defendants, Benjamin Zuckerman or Berger Singerman, unless specifically stated.
  3
    Like Crown Media Co., LLC; and ProvenDirection, Inc.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 3 of 57




  loan balances. The Defendants particularly focus their marketing efforts on

  consumers who are struggling with making timely payments on their private

  student loan accounts.

         4.     Resolvly, then, cold-calls the consumers, like Nathan Montalvo, or it

  has its agents, like Crown Media Co., initiate the cold-calls to its sales-leads to

  enroll these consumers in what the sales agents market as the “law firm’s” student

  loan debt elimination “program”.

         5.     The sales staff4 of this Enterprise, employees of Resolvly and

  National Legal Staffing Support, LLC (“NLSS”), or their agents, like Crown

  Media Co., represent to the recipients of these cold-calls, like Nathan Montalvo,

  that they work for “the law firm” – that being the law firm of attorneys, Kevin

  Mason and Chantel Grant, GM Law Firm, LLC5. Further, the sales agents on these

  telemarketing calls represent to the recipients of the calls, like Nathan Montalvo,

  that they offer a debt elimination program that will eliminate all the consumer’s


  4
    Upon information and belief, the NLSS and Resolvly sales staff is directly supervised by
  Gregory Fishman, Joseph DeVito, and Ari Pollan.
  5
    Initially, the attorney marketing fronts for the Defendants’ “program” were Stuart Goldberg
  (from March 2015 until October 2015), followed by Kevin Mason (beginning in 2015), and then
  Kevin Mason and Chantel Grant of GM Law Firm (beginning in 2016). Stuart Goldberg was
  fired from his own law firm, Stuart Goldberg, P.A., by the Berger Singerman Defendants, on
  behalf of all Defendants, in October 2015. The “program attorney” then became Kevin Mason,
  exclusively, from October 2015 through August 1, 2016, when Chantel Grant joined Kevin
  Mason as the joint “program attorneys”, and when they converted the former Kevin Mason, P.A.,
  into the entity, GM Law Firm, LLC, with the Florida Secretary of State. Kevin Mason resigned
  from his involvement with the Defendants’ “program”, and GM Law Firm, effective December
  31, 2016. Since January 1, 2017, Chantel Grant has been the sole owner of GM Law Firm and
  the sole attorney marketing front for the Defendants’ program.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 4 of 57




  private student loan debt for payment of fifty cents on the dollar 6 of the principal

  balance of the consumer’s total student loan balance, to be paid over 58 monthly

  payments.

         6.      Resolvly and NLSS’, or their agents’, marketing pitch to Nathan

  Montalvo was as follows: that after completing the “law firm’s” “debt elimination

  program”, and after paying of half of the amount of her total enrolled student loan

  balance(s) – this $21,787.50 program fee being paid over 58 equal monthly

  payments of $375.65 drawn from his bank account by automated clearing house –

  that Nathan Montalvo’s entire student loan balance would be completely

  eliminated as a legal liability.

         7.      These representations, relied upon by Nathan Montalvo, were lies.

  The Defendants’ “debt elimination program” did not eliminate any of the private

  student loans that Nathan Montalvo “enrolled” into their program. Instead of

  eliminating the Plaintiff’s enrolled student loan debts, as promised, the

  Defendants’ program, through the entities NLSS and GM Law Firm, engages in




  6
    The Defendants’ marketing agents do not make clear to whom, precisely, these payments
  ultimately flow. Like all aspects of the Defendants’ “program”, these details are never provided
  to the Defendants’ clients, like Nathan Montalvo, even when the clients repeatedly press the
  Defendants’ agents for these answers. The sales staff identifies themselves as working for “the
  law firm”, but the truth is that they are marketed for an Enterprise controlled, managed, and
  owned by Gregory Fishman and Julie Queler, to whom an overwhelming bulk of the client
  payments flow.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 5 of 57




  activities that give the appearance of legitimate debt relief services, but that

  provide little, if any, actual value to their clients.

         8.      GM Law Firm, and its “legal outsourcing company”, NLSS, merely

  send cease and deist letters to their clients’ creditors, while disputing the reporting

  of these debts with the major credit bureaus without any basis for said disputes

  (which ultimately fail, because there is no basis for the disputes). GM Law Firm,

  NLSS, and the Defendants Enterprise as a whole, then sit back and hope that their

  clients’ creditors do not file collection lawsuits when the loans inevitably go into

  default.

         9.      The attorney marketing fronts for this racket, Florida attorneys, Kevin

  Mason and Chantel Grant7, and their associates at GM Law Firm, provide the

  cover of legitimacy for the illegal “debt elimination” program that the Defendants,

  collectively, and in concert, operate. The use of attorney marketing fronts, like

  Kevin Mason and Chantel Grant, and their law firm, GM Law Firm, LLC8, to




  7
    Prior to Kevin Mason and Chantel Grant, Florida attorney, Stuart Goldberg, was the attorney
  marketing front for Defendants’ “program”. However, upon information and belief, Stuart
  Goldberg discovered that the Defendants’ operation was a scam early into his involvement with
  it. Stuart Goldberg, then, ended his relationship with this “program”, but the managers of the
  Enterprise at issue in this lawsuit – namely, Gregory Fishman, Julie Queler, Resolvly, JG Factor,
  and NLSS – continued to use Stuart Goldberg’s name on the “program materials” for this racket.
  This practice continued until Kevin Mason and Chantel Grant later became the new attorney
  marketing fronts for the Enterprise’s “program” that at issue in this lawsuit.
  8
    Kevin Mason and Chantel Grant formed GM Law Firm, LLC, with the Florida Secretary of
  State as a conversion of the prior business entity, Kevin Mason, P.A., on August 2, 2016. The
  Defendants formed Kevin Mason, P.A., on January 5, 2015.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 6 of 57




  provide an air of legitimacy to this “debt elimination program” is essential to the

  racket’s success in enrolling new clients (victims), like Nathan Montalvo.

        10.    Further, the “program” at issue in this action is not driven by the

  attorneys of “the law firm”, whether they be Chantel Grant, Kevin Mason, or, prior

  to their involvement, Stuart Goldberg. The Enterprise is effectively owned,

  managed, and controlled by Gregory Fishman and Julie Queler, who plug, and

  unplug, the attorney marketing-fronts into this “program” and fire them from the

  “program” at their discretion, through the business entities, Resolvly, NLSS.

        11.    Gregory Fishman, through his companies’ attorney, Benjamin

  Zuckerman of the Berger Singerman law firm, terminated the first attorney

  marketing-front, Stuart Goldberg, as the “program attorney” from his own law

  firm, Stuart Goldberg, P.A., in October 2015; Gregory Fishman then plugged in

  Kevin Mason (a former associate of Benjamin Zuckerman) and Kevin Mason,

  P.A., into that role in October 2015; later, in August of 2016, Gregory Fishman

  plugged Chantel Grant into what is now known as GM Law Firm to fill the

  “program attorney” role. Chantel Grant remains the “program attorney” for

  Defendants’ “student loan debt elimination program”.

        12.    The clients of this program, like Casey Nathan Montalvo, are only

  told of the change in their “program attorneys” after these changes take place, and

  with no explanation for why their attorney has changed without their consent.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 7 of 57




        13.   Nathan Montalvo was enrolled as a client of Kevin Mason and Kevin

  Mason, P.A., the predecessor of GM Law Firm, LLC, on July 14, 2015, after being

  solicited by agents of Resolvly and NLSS. In shortly over one year, Kevin Mason

  was no longer Nathan Montalvo’s attorney, with no explanation provided.

        14.   Gregory Fishman, through Benjamin Zuckerman of the Berger

  Singerman law firm, terminated Stuart Goldberg as the first “program attorney”,

  via termination agreements between Stuart Goldberg and Resolvly, NLSS, and JG

  Factor in October 2015. Gregory Fishman and Benjamin Zuckerman preferred

  Kevin Mason over Stuart Goldberg as the “program attorney” because, unlike

  Stuart Goldberg, Kevin Mason allowed NLSS and Resolvly employees to robo-

  sign his name on documents and he, Kevin Mason, permitted the Resolvly sales

  staff to be more aggressive in making promises of debt elimination to enroll more

  clients than Stuart Goldberg permitted them to do. Stuart Goldberg objected to

  these practices and was terminated as the “program attorney” by Gregory Fishman

  and Benjamin Zuckerman in response to these objections.

        15.   In addition, once the consumer is “enrolled” into the “program” –

  through Resolvly and NLSS sales agents obtaining the consumers e-signature on

  the program’s legal services and automated clearinghouse forms – the entire

  balance of the consumer’s program payments is sold off, or “factored”, as an

  account receivable to a company named JG Factor, LLC. All consumer accounts,
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 8 of 57




  including Nathan Montalvo’s, are sold for only 10-15 cents on the dollar from the

  program law firm to JG Factor in an exclusive arrangement. JG Factor is owned by

  Julie Queler and Gregory Fishman – they are the “JG” in JG Factor. The program

  law firm, now GM Law Firm, must enter into this exclusive factoring agreement

  with JG Factor in order to receive clients from Resolvly and NLSS. 85%-90% of

  the so-called “legal fees”9 flow to Julie Queler and Gregory Fishman, non-

  attorneys, via JG Factor. Further, a separate $1,250 referral fee is paid by the

  program law firm, now GM Law Firm, off the top, to Resolvly (which then flows

  to Gregory Fishman and Julie Queler). Separately, and additionally yet, the

  program law firm must agree to an exclusive legal service outsourcing agreement

  with NLSS and to pay NLSS outsourcing fees for its staff, from $45-$65 per hour.

  The NLSS fees ultimately flow to Gregory Fishman and Julie Queler, the owners

  of NLSS, as well.

         16.     Gregory Fishman and Julie Queler, through this closed circuit of

  purchased and laundered client leads, telemarketed debt relief services, exclusive

  legal outsourcing agreements, and exclusive and mandatory factoring agreements –

  all operated through Resolvly, NLSS, GM Law Firm, and JG Factor – have



  9
    These are not legal fees because the payments first flow to NLSS, who pays Resolvly its
  referral fee off the top, followed by NLSS paying itself for its “outsourcing services”, followed
  by paying JG Factor, with any remainder ultimately being paid to the program law firm by
  NLSS. There are no direct payments between the consumer, the client, and the law firm under
  this “program”.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 9 of 57




  managed to develop an enterprise that allows them, as non-attorneys, to capture

  over 90% of all so-called “legal fees” involved in this so-called student loan debt

  elimination “program”. This entire framework, including the legal services

  agreement used to bind the Defendants’ victims to the illegal, unethical, and

  misrepresented terms of their “program”, was devised by the architect of this entire

  enterprise, attorney Benjamin Zuckerman of the Berger Singerman law firm.

         17.    Throughout the relevant period (at least since 201510), the Defendants

  have engaged individually, and in concert with one another, in unlawful, abusive,

  and unfair practices with respect to the attorney-client relationships formed with

  the Plaintiffs and the program attorneys, program law firms, and their agents, like

  NLSS, Resolvly, and JG Factor.

         18.    Nathan Montalvo pleads the following claims against the following

  Defendants: (a) claims for civil violations of the Racketeer Influenced and Corrupt

  Organizations Act, 18 U.S.C. § 1962(c) as to all named Defendants (excluding

  Berger Singerman, LLP, only, and including P. Benjamin Zuckerman,

  individually); (b) fraud as to Resolvly, LLC, National Legal Staffing Support,

  LLC, Gregory Fishman, and Julie Queler only; (c) claims for attorney malpractice

  against GM Law Firm, LLC, Chantel Grant, and Kevin Mason only; (d) breaches



  10
    Upon information and belief, Chantel Grant’s involvement with this Enterprise did not begin
  until 2016.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 10 of 57




   of the duty of good faith and fair dealing against Kevin Mason, Chantel Grant, and

   GM Law Firm, LLC, only; (e) violations of the Florida Deceptive and Unfair

   Trade Practices Act as to all Defendants (including P. Benjamin Zuckerman and

   Berger Singerman, LLP); and (f) negligent supervision as to Berger Singerman,

   LLP, only.

                                           PARTIES

            19.    The Plaintiff, Nathan Montalvo, is an adult citizen of the state of

   Georgia. Nathan Montalvo resides in Statesboro, Georgia.

            20.    First-named Defendant, GM11 Law Firm, LLC, is a Florida limited

   liability company that has its agents, Resolvly and NLSS, enroll consumers into its,

   NLSS’, and JG Factor’s “debt elimination program” through nationwide

   telemarketing sales calls. This law firm is owned and operated by Florida attorney,

   Chantel L. Grant - although its activities are effectively controlled by Gregory

   Fishman (with the active advising of Benjamin Zuckerman of the Berger

   Singerman law firm) and Julie Queler. Chantel Grant, is the registered agent of

   GM Law Firm, LLC. Its principal place of business is: 1515 South Federal

   Highway, Suite 105, Boca Raton, Florida 33432. GM Law Firm, LLC, was formed

   in August 2016 as a name and entity conversion from the prior entity, Kevin




   11
        The “GM” in GM Law Firm stands for Grant and Mason.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 11 of 57




   Mason, P.A., which was the program law firm immediately prior to GM Law Firm,

   but subsequent to the first program law firm, Stuart Goldberg, P.A.

         21.    Second-named Defendant, Chantel L. Grant, is a Florida resident and

   member of the Florida Bar. Chantel Grant is not licensed to practice law in the

   state of Georgia, where the Plaintiff resides. Chantel Grant worked directly for

   NLSS as a “consultant” before she formed GM Law Firm with Kevin Mason in

   August 2016. Prior to working for NLSS, Chantel Grant worked for an outfit called

   Paralegal Staffing Support, which was involved with Gregory Fishman, Debt Be

   Gone, LLC, and Otto Berges on a similar advanced-fee debt relief scam for credit

   card and consumer debts. Chantel Grant has been Nathan Montalvo’s program

   attorney since December 2016.

         22.    Third-named Defendant, National Legal Staffing Support, LLC, is a

   Delaware limited liability company, with its principal place of business located in

   the same building as the offices of the other Defendants in this action, at: 1515

   South Federal Highway, Suite 113, Boca Raton, Florida 33432. NLSS, and its

   agents, John and Jane Doe Defendants 1-5, acted as agents and as co-conspirators

   and co-tortfeasors, acting in concerted action with the other Defendants, forming a

   RICO Enterprise, and creating the basis for joint and several liability on the part of

   all Defendants in this litigation. NLSS works with Resolvly to enroll consumers,

   like Nathan Montalvo, into the Defendants’ student loan debt elimination
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 12 of 57




   “program” on the sales side of this Enterprise, and then NLSS services the client

   accounts, on behalf of its principal, GM Law Firm, as a part of the mandatory

   outsourcing agreement between the program law firm and NLSS. Further, NLSS

   receives all client payments from the Enterprise’s payment process, Reliant

   Account Management, and then pays, through the Enterprise’s CPA, Michelle

   Shulman, at the Daskal Bolton accounting firm in Boca Raton, the respective

   parties to the Enterprise – Resolvly ($1,250 referral fee), JG Factor (assignment of

   client’s account receivable interest at 85-90 cents on the dollar), NLSS

   (outsourcing fees at $45-$65 per hour billed), and Kevin Mason, P.A./GM Law

   Firm (whatever is left, if anything) – their respective cuts of these client fees.

         23.    Fourth-named Defendant, Gregory Fishman is a Florida citizen.

   Gregory Fishman, upon information and belief, is the leader of the RICO

   Enterprise described in this Complaint. Gregory Fishman is a veteran of up-front-

   fee debt relief scams, going back, in particular, to a similar “credit card debt

   elimination program” – Debt Be Gone, LLC/Berges Law Group. Chantel Grant

   and Julie Queler also worked with Gregory Fishman on Debt Be Gone up until

   2015, when it closed its doors following litigation.

         24.    Fifth-named Defendant, Julie Queler, is a Florida citizen. Julie Queler,

   upon information and belief, is a primary investor, and business partner, to

   Gregory Fishman in this RICO Enterprise. Julie Queler is involved in the day-to-
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 13 of 57




   day management of this Enterprise. Upon information and belief, Julie Queler is

   the 53% owner of NLSS, the 50% owner of Resolvly, and is the 50% owner of JG

   Factor. Julie Queler resides at 1903 North Swinton Avenue, Delray Beach, Florida

   33444.

         25.    Sixth-named Defendant, Kevin P. Mason, is a Florida attorney and a

   founding member of GM Law Firm. Kevin Mason is not licensed to practice law in

   the state of Georgia. Kevin Mason was the second attorney marketing front for the

   Defendants’ student loan debt elimination “program”. Kevin Mason became the

   Plaintiff’s first program attorney on July 14, 2015. By December 31, 2016, Kevin

   Mason withdrew his participation from the Defendants’ program and, without the

   knowledge of prior consent of the Plaintiff, ceased being his attorney.

         26.    Seventh-named Defendant, Resolvly, LLC (“Resolvly”), is a Florida

   limited liability company, with its principal place of business located in the same

   building as NLSS, GM Law Firm, the former Kevin Mason, P.A., and JG Factor,

   all at: 1515 South Federal Highway, Boca Raton, Florida 33432. Resolvly, and its

   agents, John and Jane Doe Defendants 1-5, act as agents and as a co-conspirators

   and co-tortfeasors, acting in concerted action with the other Defendants, forming a

   RICO Enterprise, and creating the basis for joint and several liability on the part of

   all Defendants in this litigation. Resolvly effectively launders out-of-state obtained

   client leads, like Nathan Montalvo – these being client leads that Resolvly
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 14 of 57




   purchases from non-Florida Bar registered and approved lawyer referral services,

   like Crown Media Co., LLC, but then repackages and resells to the student loan

   debt elimination Enterprise at issue in this dispute, with Resolvly earning a $1,250

   “referral fee” paid first, before JG Factor, NLSS, or GM Law Firm receive any cut

   of the clients’ fees. Resolvly has its agents, like Crown Media, initiate the

   telemarketing calls to the sales leads, like Nathan Montalvo. Crown Media then

   transfers the sales leads that seem like good sales prospects, like Nathan Montalvo,

   to the call center of Resolvly, whose employees, along with NLSS employees and

   “closers”, John Sabia and Joe Devito, close the “enrollment” of these sales leads as

   new clients of the “law firm’s”12 debt elimination “program”.

          27.     Eighth-named Defendant, JG Factor, LLC, is a Florida limited

   liability company owned by Julie Queler and Gregory Fishman with its principal

   place of business as the same office suite as NLSS (1515 S. Federal Highway,

   Suite 113, Boca Raton, FL 33432). JG Factor’s registered agent is URS Agents,

   LLC, 3458 Lakeshore Drive, Tallahassee, FL 32312. Gregory Fishman and Julie

   Queler use JG Factor as the vehicle to obtain 85%-90% of the total client “attorney

   fees” payments received by the Enterprise, through the mandatory factoring




   12
     All salespeople, legal assistants, paralegals, and other staff acting on behalf of this Enterprise,
   whether with Resolvly, NLSS, Crown Media, or other presently unidentified business entities
   always identify themselves as being “with the law firm” or “from the law firm”.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 15 of 57




   agreements that the program law firms must execute in order to be the program law

   firms.

            28.   Ninth-named Defendant, P. Benjamin Zuckerman, is a Florida

   attorney and a partner at the Boca Raton office of Berger Singerman, LLP.

   Benjamin Zuckerman has been counsel to the advance-fee debt elimination

   businesses of Gregory Fishman and Julie Queler, like Debt Be Gone, LLC, going

   back at least one decade. Benjamin Zuckerman is the architect and mastermind of

   the student loan debt resolution program at issue in this lawsuit. Benjamin

   Zuckerman: (1) devised, designed, and formed the closed circuit of business

   entities involved in this case (NLSS, Resolvly, JG Factor, Stuart Goldberg, P.A.,

   GM Law Firm), for the specific and intended purpose of assisting Gregory

   Fishman and Julie Queler, and their companies’ scheme to evade the Federal Trade

   Commission’s Telemarketing Sales Rules, and those Rules’ prohibition on the

   collection of advance fees from businesses performing debt relief services prior to

   the elimination or settlement of the consumers’ enrolled debts and to evade the

   Florida Bar’s rules on the generation of leads from entities not registered with the

   Florida Bar as lawyer referral organizations; (2) drafted the illegal and unethical

   Legal Services Agreement that the program attorneys, including Kevin Mason and

   Chantel Grant, and their law firm, GM Law Firm, have their agents at NLSS and

   Resolvly use to close the sale of the program, and bind the clients to these massive
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 16 of 57




   program payments, as occurred with Nathan Montalvo in this case; (3) devised,

   designed, and formed JG Factor, LLC, as a means to siphon 85%-90% of the so-

   called “attorney’s fees”13 paid by clients, like the Plaintiff, to non-attorneys,

   Gregory Fishman and Julie Queler, as a means to circumvent the Florida Bar

   prohibition on non-attorneys owning law firms or earning portions of attorney’s

   fees; (4) devised, designed, and created the details of how client payments, like

   those from Nathan Montalvo, flow to the respective members of this Enterprise

   (National Legal Staffing Support; Resolvly; Kevin Mason, P.A./GM Law Firm; JG

   Factor) after the ACH are processed on behalf of NLSS; and (5) fired Stuart

   Goldberg as the program attorney, and from his (Goldberg’s) own law firm of

   Stuart Goldberg, P.A., in October 2015 and plugged in his former associate, Kevin

   Mason, as the new, and favored, program attorney.

          29.    Tenth named Defendant Berger Singerman, LLP, is a Florida business

   law firm. Berger Singerman may be served via its Chairman, Mitchell Berger,

   Esq., or any other officer who may accept service for that partnership. Berger

   Singerman failed to reasonably supervise its partner, Benjamin Zuckerman, as it

   relates to Benjamin Zuckerman’s substantial involvement with the other

   Defendants in this action, and their illegal, advance fee, student loan debt

   13
      The false labelling of these client fees, paid directly to NLSS, and not to any law firm, as
   “attorney’s fees” is central to the Benjamin Zuckerman-devised scheme of this Enterprise to
   circumvent the FTC’s Telemarketing Sales Rules. The Rules prohibit advance-fees paid to debt
   relief companies who telemarketed their services, like NLSS.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 17 of 57




   elimination “program.” Benjamin Zuckerman, as an agent of Berger Singerman,

   has crossed the line, repeatedly, of lawful, and ethical, representation of his clients,

   Gregory Fishman, Julie Queler, Resolvly, LLC, National Legal Staffing Support,

   JG Factor, Kevin Mason, P.A./GM Law Firm – and the entire RICO Enterprise,

   itself. Benjamin Zuckerman, an agent of the Berger Singerman law firm at all

   relevant times, actively assisted this RICO Enterprise, for a profit, by providing the

   business-law and other legal services required for this RICO Enterprise to continue

   to operate, gin profits, and avoid civil and criminal liability. Benjamin

   Zuckerman’s relationship to Gregory Fishman and Julie Queler goes back, at least,

   to the prior Fishman and Queler illegal “credit repair” RICO Enterprise of Debt Be

   Gone, LLC, for which Benjamin Zuckerman served as registered agent, along with

   its general counsel. Further, Benjamin Zukerman provided valuable business

   referrals to third-parties, like RAM, the ACH payment processor for this

   Enterprise, to enable the illegal profits from this RICO Enterprise to flow. A

   central thesis of this Complaint is that Benjamin Zuckerman, as an agent of the

   Berger Singerman law firm, actively participated – and still participates – in this

   RICO Enterprise by providing legal advice aimed at furthering the knowingly

   illegal activities of the RICO Enterprise. Gregory Fishman, as will be proven

   through discovery in this matter, would openly brag to his employees at NLSS,

   Resolvly, and GM Law Firm, that he was not worried about getting sued by
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 18 of 57




   ripped-off clients, or anyone else for that matter, because he has “the Perry Mason”

   (referring to Benjamin Zuckerman) of attorneys working for him. Berger

   Singerman, LLP, is vicariously liable for all intentional and negligent acts of

   Partner, Benjamin Zuckerman, via its failures to reasonably supervise the business

   activities of Benjamin Zuckerman as it related to the student loan debt elimination

   “program” at issue in this action

          30.    John and Jane Doe Defendants 1-5 (and/or XYZ Business Entity

   Defendants 1-5) are presently unidentified persons or companies who have

   participated with Defendants in this “student loan debt elimination” scheme, but

   whose identities are reasonably expected to be revealed during discovery in this

   litigation.

                             JURISDICTION AND VENUE

          31.    This Court has jurisdiction over the subject matter of this action

   pursuant to 28 U.S.C. § 1331, federal question jurisdiction. This case involves

   claims under the federal RICO Act, 18 U.S.C. § 1962. Further, this Court also has

   subject matter jurisdiction over this dispute based upon the complete diversity of

   citizenship of the Plaintiff (Georgia citizen) and all the Defendants (Florida

   citizens and business entities). The amount in controversy in this dispute exceeds

   $75,000.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 19 of 57




         32.    This Court possesses general personal jurisdiction over all of the

   Defendants in this action based upon their domicile in Florida, the forum state.

         33.    Venue for this dispute properly lies with this Court, as this litigation

   involves substantial alleged acts or omissions which occurred in the boundaries of

   the United States District Court for the Southern District of Florida.

         34.    Florida substantive law applies to the state law and common law

   pendant claims in this action.

                                          FACTS

   The telemarketing of Nathan Montalvo; and facts relevant to his claims against the
   non-Berger Singerman Defendants.

         35.    On or about early-to-mid July 2015, Nathan Montalvo received a

   telemarketing telephone call from an agent of “the law firm”, Kevin Mason, P.A.

   (now operating as GM Law Firm), and attorney, Kevin P. Mason.

         36.    Resolvly and NLSS, or an agent acting on their behalf, initiated this

   October 2016 telemarketing sales call to Nathan Montalvo.

         37.    During this call, the telemarketing sales agent of Resolvly and NLSS,

   or one of their agents, whose identity is currently unknown, described the

   represented terms of the purported “student loan debt elimination program” that is

   at issue in this lawsuit to Nathan Montalvo.

         38.    Nathan Montalvo reasonably relied on the oral representations from

   the Resolvly/NLSS sales agent that took place in July 2015 to enter into the written
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 20 of 57




   legal services agreement with then program law firm, Kevin Mason, P.A. (now

   GM Law Firm), and attorney, Kevin Mason.

         39.    Nathan Montalvo executed his Legal Services Agreement with Kevin

   Mason, P.A. on July 14, 2015.

         40.    Nathan Montalvo’s decision to enter into the “law firm’s” debt

   elimination program on July 14, 2015, was made in reasonable reliance on the

   front-end representations and promises made by the NLSS/Resolvly sales staff to

   him about their program leading to complete “debt elimination” for the clients,

   following the completion of the clients’ program payments of 50% of their total

   student loan balance.

         41.    The terms of the (then) “Kevin Mason Settlement Program” that were

   represented to Nathan Montalvo, orally, during the telemarketing telephone call

   that NLSS and Resolvly made to him in July 2015, are contained in both the

   “Program Overview” materials and the “Welcome to the Program” materials,

   which are incorporated, by reference, into this Complaint.

         42.    A copy of the “Program Overview” marketing materials – which also

   function as a telemarketing sales script for this Enterprise – provided by Resolvly

   and NLSS (under the direction of Gregory Fishman and Julie Queler) to Nathan

   Montalvo (by reading them, orally, during the telemarketing sales pitches in July

   2015) is attached to, and incorporated into, this Complaint as Exhibit “1”.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 21 of 57




         43.    Nathan Montalvo distinctly remembers the Resolvly and NLSS sales

   agents, who claim to be from “the law firm” on this July 2015 sales cold-call to

   him, making the exact promises of complete elimination of Nathan Montalvo’s

   entire private student loan debt in exchange for him paying 50% of his total loan

   balance, paid over 58 monthly-installments, to “the law firm”. Illustrative

   examples of these promises are contained in Ex. 1 to this Complaint.

         44.    Nathan Montalvo, by joining the Defendants’ “program” and making

   their “program” payments, relied on these false promises of Resolvly and NLSS

   (as directed by Gregory Fishman and Julie Queler), and their sales agents, in his

   decision to enroll in the Defendants’ student loan debt elimination “program”.

         45.    The “law firm,” as these July 2015 misrepresentations went, would

   charge Nathan Montalvo 50% of his total student loan balance, or $21,787.50, with

   this program fee being paid over 58 equal monthly payments of $375.65 drawn

   from his bank account(s) by automated clearing house. Most importantly, the

   NLSS and Resolvly sales staff misrepresented that Nathan Montalvo’s entire

   private student loan balance would be completely eliminated as a legal liability,

   following his successful completion of his 58 months of program payments.

         46.    Page 18 of this “Program Overview”, Ex. 1, contains irrefutable

   examples of the fraudulent misrepresentations made during telemarketing calls to

   prospective clients of this racket, like Nathan Montalvo, in order to induce them to
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 22 of 57




   agree to the monthly, illegal, advanced-fee, “debt resolution” payments. Page 18 of

   the standard Kevin Mason/NLSS Welcome Packet states:

         “The costs of the service are a fixed flat fee that your attorney has allowed

         you to make monthly installment payments. In order to do this, your attorney

         utilizes a payment processing company called National Legal Staffing

         Support. This is the name that will show up on your monthly bank

         statement. This fee is all that you will have to pay.

         Nothing more, nothing less.

         You can expect to be debt free with 39 to 48 months from your first

         payment. It could be less, but not longer. The reason being is that the

         litigation process may take shorter because in many cases the banks and

         their debt collectors settle within the first 12 months of the lawsuit. This is a

         good thing.” See Ex. 1, at Page (Slide) 18 (emphasis added).

         47.    Although they likely regret it now, Resolvly and NLSS put their

   telemarketing sales script, represented to and relied upon by Nathan Montalvo, in

   writing when they created their “Program Overview”, Ex. 1.

         48.    The Plaintiff does not have the telephone calls recorded, but the exact

   terms of the specific promises contained on Page 18 of Ex. 1 were made by the

   Resolvly and NLSS salespersons on all telemarketing calls to him. These

   marketing calls induced the Plaintiff to sign up for “the law firm’s” “student loan
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 23 of 57




   debt elimination program,” because it seemed like a no-brainer to enroll in a

   program that had the legitimacy of attorney involvement and oversight, and that

   also guaranteed to have Nathan Montalvo’s entire student loan balance

   ($43,575.00 at the time of enrollment) “eliminated” for 50 cents on the dollar over

   58 months.

         49.     Moreover, 21,787.50 was told, during the telemarketing sales calls on

   the front-end in July 2015, consistent with Page 18 of Ex. 1, that NLSS was the

   “payment processor” for the “the law firm”.

         50.     The truth, it turns out, is that Reliant Account Management, a

   California-based company, is the payment processors for this so-called “program;”

   NLSS actually functions as the “law firm,” staying in contact with the clients

   (although feeding the clients lies, in order to keep the monthly payments from its

   client, like 21,787.50, coming for as long as possible); and the “attorneys” Kevin

   Mason and later, Chantel Grant are phantoms insofar as they do not directly

   communicate with their clients outside of rare occasions (like when litigation gets

   threatened, and only after jumping through many hoops to get such a call

   scheduled).

         51.     It should be no surprise that clients, like the Plaintiff, rarely if ever get

   the opportunity to speak to their program attorney. The Enterprise has thousands of

   clients, spread all across the United States (likely in all 50 states), with only the
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 24 of 57




   attorney marketing front, e.g., Kevin Mason and/or Chantel Grant, to act as the

   attorney for these thousands of “program” clients.

         52.    Further, the overwhelming bulk of the so-called “attorney’s fees” do

   not go to the program attorney or his or her law firm. 85%-90% of the client fees

   flow to non-attorneys, Gregory Fishman and Julie Queler, through JG Factor. An

   additional $1,250 per client-enrolled flows to Gregory Fishman and Julie Queler

   through their company, Resolvly, as a referral fee. And then the profits from the

   mandatory outsourcing of client-servicing from GM Law Firm to NLSS nets

   Gregory Fishman and Julie Queler the profits of NLSS’ $45-$65 per hour fees. The

   program law firm retains the pittance of fees that are left, if any, after Gregory

   Fishman’s and Julie Queler’s closed circuit of companies, NLSS, Resolvly, and JG

   Factor, devour these massive so-called “attorney’s fees”.

         53.    Furthermore, the Kevin Mason “Welcome to the Program”

   materials/sales script, orally represented to Nathan Montalvo by the Resolvly and

   NLSS sales staff, is attached to this Complaint as Exhibit “2”.

         54.    According to the “Welcome to the Program” materials/script: “The

   Law Office of Kevin P. Mason P.A. IS A BOUTIQUE MULTI-

   JURISDICTIONAL LAW FIRM BASED IN SOUTH FLORIDA. OUR

   PRACTICE IS FOCUSED ON CONSUMER RIGHTS IN STATE AND

   FEDERAL COURT, AS WELL AS IN ARBITRATION MATTERS. OUR
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 25 of 57




   PRACTICE ENCOMPASSES DEFENDING OUR CLIENTS’ RIGHTS

   AGAINST ABUSIVE AND ILLEGAL PRACTICES BY DEBT COLLECTORS,

   CREDITORS, AND CREDIT REPORTING AGENCIES. THE STAFF AT The

   Law Office Of Kevin P. Mason P.A. HAS MANY YEARS OF EXPERIENCE

   REPRESENTING PEOPLE LIKE YOU, THE AMERICAN CONSUMER, WHO

   IS FACING A VARIETY OF LEGAL ISSUES. OUR NETWORK OF

   ATTORNEYS AND PROFESSIONAL STAFF WILL PROVIDE EXPERT

   GUIDANCE AND REPRESENTATION. WE HAVE DEDICATED OUR

   CAREERS TO STANDING UP FOR YOUR RIGHTS. WE WILL ENSURE

   THAT THE BEST POSSIBLE OUTCOME IN YOUR LEGAL MATTER IS

   ACHIEVED.” Ex. 2, “Welcome to the Program” materials/script, at Page 3.

         55.    A copy of Nathan Montalvo’s July 14, 2015, Legal Services

   Agreement with Defendants, Kevin Mason and Kevin Mason, P.A. (now being

   managed by Chantel Grant, and operating as GM Law Firm), is attached to, and

   incorporated into, this Complaint as Exhibit “3.”

         56.    NLSS, via advanced-fee ACH payments processed by Reliant

   Account Management (RAM), drafted all 58 program payments from Nathan

   Montalvo, as agreed, for a total of $21,787.50. Despite Nathan Montalvo making

   all program payments, the Defendants have not provided him with any debt

   elimination or legal services of any value whatsoever. As a matter of fact, the
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 26 of 57




   Defendants’ “program” has caused Nathan Montalvo to accrue an additional late

   fees, default fees, and interest being added to his student loan balance.

           57.      A copy of the payment history, listing each of Nathan Montalvo’s

   payments to NLSS, totaling $21,787.50, is attached to, and incorporated into, this

   Complaint as Exhibit “4.”

           58.      The Defendants, collectively, are masters at building trust in the client

   of this “program;” trust that is abused to steal the illegal14, advanced-fee, monthly

   “program” payments from their client. For instance, one of the NLSS’ methods at

   building, and maintaining, the trust of their clients on behalf of this collective

   Enterprise was bi-weekly telephone calls with “paralegals” and “legal assistants”

   from “the law firm”, where these NLSS employees, acting on behalf of the

   collective Enterprise, would string along clients, like the Plaintiff in this case, with

   puffery such as: “everything is going great on your account”; “these things take

   time: it’s a lot of hurry up and wait”; “and this is just how the process works.”

   Lauren Brenis was the main, but not the only, “program paralegal” who handled

   the bi-weekly “program” check-up calls to Nathan Montalvo as a direct employee

   of NLSS, but acting on behalf of the Defendants’ collective Enterprise.

           59.      Further, the Defendants even created a client newsletter, the GM Law

   Firm Newsletter, that they sent to the “program’s” clients, including Nathan

   14
     The Federal Trade Commission bans upfront fees on debt relief among other violations committed by Defendants.
   (see 16 CFR 310.1-10).
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 27 of 57




   Montalvo in April 2018 to continue to maintain their trust (and keep the monthly

   ACH payments flowing to the Defendants). A copy of this April 2018 Program

   Newsletter is attached to, and incorporated into, this Complaint as Exhibit “5.” It is

   unfortunate, however, that GM Law Firm focused more on providing recipes and

   movie reviews in its newsletter than it did fulfilling its sales agents’ promises to

   clients of total elimination of their student loan debt.

          60.       Nathan Montalvo grew suspicious of the Defendants’ program in late

   February 2021, after they could not get answers to his satisfaction about the

   purported progress being made on the resolution of his enrolled student loan

   balance. Nathan Montalvo did not understand why, after he had completed all 58

   of his program payments, the promise of debt elimination had not been performed

   on his behalf.

          61.       To be clear: Nathan Montalvo has made all 58 of his program

   payments and his enrolled private student loan debts have not been eliminated,

   resolved, or dismissed, as promised to him by Resolvly/NLSS in July 2015.

          62.       Further, this financial loss has caused Nathan Montalvo a cascade of

   consequential financial, hedonic, and psychological harm to be described to the

   jury at trial.

   Benjamin Zuckerman, of the Berger Singerman law firm, and facts relevant to his
   knowing and material role as the designing architect of the non-Berger Singerman
   Defendants’ illegal, advanced-fee, student loan debt elimination “program.”
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 28 of 57




         63.     Benjamin Zuckerman designed the non-Berger Singerman

   Defendants’ student loan debt elimination “program” at issue in this action.

         64.     Benjamin Zuckerman designed the financial framework for how

   clients’ program payments are divided, and distributed, among the members of the

   Enterprise.

         65.     Specifically, Benjamin Zuckerman designed and formed the closed

   circuit of companies owned by Gregory Fishman and Julie Queler – Resolvly,

   NLSS, JG Factor – that allow these non-attorneys to reap over 90% of the illegal

   so-called “attorney’s fees” from the non-Berger Singerman Defendants’ advanced-

   fee student loan debt elimination “program.”

         66.     The non-Berger Singerman Defendants’ student loan debt elimination

   “program” at issue in this action, devised and designed by Benjamin Zuckerman in

   the scope of his legal practice with Berger Singerman, and described in this

   Complaint, is an illegal enterprise that continues to regularly commit mail fraud,

   telemarketing, and wire fraud.

         67.     The non-Berger Singerman Defendants’ student loan debt elimination

   “program” at issue in this action, devised and designed by Benjamin Zuckerman in

   the scope of his legal practice with Berger Singerman, and described in this

   Complaint is an illegal enterprise that continues to regularly commit violations of
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 29 of 57




   the Federal Trade Commission’s Telemarketing Sales Rules’ prohibitions against

   the collection of advance-fees for debt relief services sold via telemarketing15.

          68.     The non-Berger Singerman Defendants’ student loan debt elimination

   “program” at issue in this action, devised and designed by Benjamin Zuckerman in

   the scope of his legal practice with Berger Singerman, and described in this

   Complaint, is an illegal enterprise that continues to regularly commit violations of

   the Florida Bar’s rules regarding lawyer-referral services and reasonableness of

   fees16, as concerns Resolvly’s laundering of client leads, purchased in bundles

   from other companies that are not registered as lawyer-referral organizations with

   the Florida Bar, like Crown Media, and the grossly excessive fees charged by GM

   Law Firm, but directly collected by NLSS.


   15
      16 C.F.R. § 310.4(a)(5)(i).
   16
      See Florida Rule of Professional Conduct 4-1.5(a) (“Illegal, Prohibited, or Clearly Excessive
   Fees and Costs. A lawyer must not enter into an agreement for, charge, or collect an illegal,
   prohibited, or clearly excessive fee or cost, or a fee generated by employment that was obtained
   through advertising or solicitation not in compliance with the Rules Regulating The Florida Bar.
   A fee or cost is clearly excessive when: (1) after a review of the facts, a lawyer of ordinary
   prudence would be left with a definite and firm conviction that the fee or the cost exceeds a
   reasonable fee or cost for services provided to such a degree as to constitute clear overreaching
   or an unconscionable demand by the attorney; or (2) the fee or cost is sought or secured by the
   attorney by means of intentional misrepresentation or fraud upon the client, a nonclient party, or
   any court, as to either entitlement to, or amount of, the fee.”) (emphasis added); see also, Florida
   Rule of Professional Conduct 4-7.22(d) and the following Comment from Rule 4-7.22,
   “Additionally, a fee that constitutes an improper division of fees occurs when the qualifying
   provider directs, regulates, or influences the lawyer’s professional judgment in rendering legal
   services to the client. See e.g. rules 4-5.4 and 4-1.7(a)(2). Examples of direction, regulation or
   influence include when the qualifying provider places limits on a lawyer’s representation of a
   client, requires or prohibits the performance of particular legal services or tasks, or requires the
   use of particular forms or the use of particular third party providers, whether participation with a
   particular qualifying provider would violate this rule requires a case-by-case determination.”
   (Emphasis added).
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 30 of 57




         69.    Benjamin Zuckerman created the organizational structure of the non-

   Berger Singerman’s illegal, advanced-fee, student loan debt elimination

   “program.”

         70.    Benjamin Zuckerman, in his legal practice at Berger Singerman, and

   on behalf of his clients, Gregory Fishman and Julie Queler, drafted all relevant

   agreements of the non-Berger Singerman Defendants in this action: the legal

   services agreements that Defendants induced Nathan Montalvo to sign, Ex.3 to this

   Complaint; the referral fee agreement between the program law firm, Kevin

   Mason, P.A./GM Law Firm and Resolvly; the outsourcing staffing agreement

   between the program law firm, Kevin Mason, P.A./GM Law Firm and NLSS; the

   factoring agreement between the program law firm, Kevin Mason, P.A./GM Law

   Firm and Gregory Fishman and Julie Queler’s factoring company, JG Factor; the

   termination agreements with former program attorneys, Stuart Goldberg and Kevin

   Mason.

         71.    All these materially relevant documents in this case bear metadata

   showing that they are all documents drafted by Benjamin Zuckerman in his

   capacity as a partner at the Berger Singerman law firm.

         72.    To be clear, the (illegal, unethical, and unenforceable) GM Law Firm

   Legal Services Agreement, Ex. 3 to this Complaint, that the non-Berger Singerman

   Defendants, through the sales agents at Resolvly and NLSS, induced Nathan
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 31 of 57




   Montalvo to sign with their (the sales agents’) knowingly false promises of

   complete student loan debt elimination in July 2015, was not drafted by Kevin

   Mason, P.A./GM Law Firm, Kevin Mason, or Chantel Grant.

            73.   This (illegal, unethical, and unenforceable) GM Law Firm Legal

   Services Agreement, Ex. 3 to this Complaint, that the non-Berger Singerman

   Defendants, induced Nathan Montalvo to sign was, in truth, drafted by Benjamin

   Zuckerman in the scope of his legal practice at Berger Singerman.

            74.   Benjamin Zuckerman knew, or he should have known, that the Legal

   Services Agreement that he drafted for the program law firms, like GM Law Firm,

   to use with their clients in the student loan debt elimination “program” at issue in

   this action, like Nathan Montalvo, contained unethical, illegal, and unconscionable

   terms.

            75.   Among these illegal and unethical terms contained in the Legal

   Services Agreement used by the program law firms, like GM Law Firm, and

   drafted by Benjamin Zuckerman, are: the payment of advanced fees, beginning

   immediately upon execution of the Legal Services Agreement, prior to the

   elimination or settlement of any enrolled client student loan debts, in clear

   violation of the FTC’s Telemarketing Sales Rules; and the granting of complete

   and absolute authority to the program law firm, and its attorney, not the client(s),

   to make litigation and settlement decisions about the student loan debts enrolled
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 32 of 57




   into the program. See Legal Services Agreement, Ex. 1 to this Complaint, at

   Section 2(a)(v), Prosecution of Claims.

         76.   On or about October 2015, Benjamin Zuckerman, who was regularly

   in the Defendants office at 1515 Federal Highway in Boca Raton, called the first

   program attorney, into an office and fired Stuart Goldberg from the non-Berger

   Singerman Defendants’ student loan debt elimination “program”.

         77.   Amazingly, Benjamin Zuckerman, on behalf of Gregory Fishman and

   Julie Queler, fired Stuart Goldberg from his own law firm, Stuart Goldberg, P.A.,

   in October 2015.

         78.   Defendants Gregory Fishman and Julie Queler, via their attorney,

   Benjamin Zuckerman, fired Stuart Goldberg from his role as the original program

   attorney. Gregory Fishman, through Benjamin Zuckerman, replaced Stuart

   Goldberg as the program attorney with attorney, Kevin Mason, a former associate

   of Benjamin Zuckerman, on or about October 2015.

         79.   Gregory Fishman, Julie Queler, and Benjamin Zuckerman desired to

   replace Stuart Goldberg with Kevin Mason in October 2015 because Kevin Mason

   did not have the ethical requirements that Stuart Goldberg possessed.

         80.   In particular, Kevin Mason allowed NLSS and Resolvly staff, like

   John Sabia, to e-sign his name on client documents, without his, Kevin Mason’s,

   pre-clearance of those communications.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 33 of 57




         81.    Kevin Mason also permitted the Resolvly and NLSS sales staff to

   make very aggressive and false promises of debt elimination in order to sign up

   more prospective clients like the Plaintiffs in this case, on their telemarketing calls.

   Stuart Goldberg did not permit these representations to be made by the program

   sales agents at NLSS and Resolvly when he discovered them in Fall of 2015. This

   disagreement was the source of major tension between Stuart Goldberg, Gregory

   Fishman, and Benjamin Zuckerman that ultimately led to Benjamin Zuckerman

   firing Stuart Goldberg in October 2015.

         82.    Benjamin Zuckerman also dealt with staff issues at NLSS and

   Resolvly from their formation in 2015 until at least 2018.

         83.    Benjamin Zuckerman designed and developed the illegal fee structure

   for the program payments of clients, like Nathan Montalvo.

         84.    Benjamin Zuckerman designed the unlawful client referral fees, legal

   outsourcing fees, and factoring fees structure of the non-Berger Singerman

   Defendants that has created a closed circuit of related companies that enables

   Gregory Fishman and Julie Queler to siphon off over 90% of the so-called

   attorney’s fees paid by clients, like Nathan Montalvo, as a part of the Defendants’

   student loan debt elimination “program”, itself unlawful, unethical, and fraudulent.

         85.    Further, when Gregory Fishman and Julie Queler needed a business

   referral to get NLSS approved with Reliant Account Management (RAM) for the
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 34 of 57




   processing of program ACH drafts from client bank accounts on March 20, 2015,

   they used Benjamin Zuckerman, and the prestige of the Berger Singerman law

   firm, on their RAM application.

         86.    This March 20, 2015, RAM application, submitted by NLSS, is

   attached to, and incorporated into, this Complaint as Exhibit “6.”

         87.    The Berger Singerman business reference for NLSS to RAM, listing

   Benjamin Zuckerman as the contact for that business reference, is contained on

   Page 6 of Ex. 6 to this Complaint.

         88.    Interestingly, this NLSS ACH account application, submitted to

   RAM, Ex. 5 to this Complaint, lists “Magic Mike” in the “How did you hear about

   RAM?” line on Page 1 of Ex. 6. Magic Mike, upon information and belief, is

   “Magic” Mike Ferrari, of Crown Media, the lead generator whose client leads

   Resolvly launders as its own client leads.

         89.    Further, Page 1 of Ex. 6 to this Complaint also states that NLSS is

   enrolling new program client at the rate of “600 monthly.” This is a staggering

   amount of client enrollments.

         90.    Finally, Page 3 of Ex. 6 contains a false, but damning, admission

   about the applicability of the FTC’s Telemarketing Sales Rules to the business of

   NLSS and its connected businesses, like GM Law Firm:

   “Do you comply with the FTC “Debt Relief Services and Telemarketing Sales
   Rule?:     Yes.”
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 35 of 57




         91.      The active involvement of Benjamin Zuckerman of the Berger

   Singerman law firm, was vital to the creation and success of the student loan debt

   elimination “program” at issue in this action, and detailed throughout this

   Complaint, subjects him, and makes Berger Singerman vicariously, and

   derivatively, liable to civil liability under the federal RICO Act, as well as liability

   under the Florida Unfair and Deceptive Trade Practices Act, related to the

   Plaintiffs’ claims in this action. This is because Berger Singerman failed to

   reasonably supervise the business activities of its partner, Benjamin Zuckerman,

   beginning in 2015, and through the current day, as it related to Benjamin

   Zuckerman’s substantial involvement, and design, of the non-Berger Singerman

   Defendants’ student loan debt elimination “program” at issue in this action.

         92.      Moreover, Berger Singerman, for failing to reasonably supervise its

   agent Benjamin Zuckerman, in connection with Benjamin Zuckerman’s knowingly

   unlawful legal services, crucial to the success of Co-Defendants’ Enterprise; is

   subject to civil liability for the Plaintiffs’ damages based upon the tort of negligent

   supervision.

        TOLLING OF THE APPLICABLE STATUTES OF LIMITATIONS

         93.      Nathan Montalvo had no way of knowing the true nature and extent of

   Defendants’ illegal advanced-fee “student loan debt elimination” telemarketing

   scheme necessary to prosecute their claims until February 24, 2021. As
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 36 of 57




   demonstrated in this Complaint, Defendants (with the possible exception of Berger

   Singerman) were intent on hiding their behavior from the Plaintiffs to keep their

   monthly payments flowing.

         94.    Defendants were under a continuous and constant duty to disclose to

   Nathan Montalvo the true character, quality, and nature of the legal representation,

   and other “student loan debt resolution” services that they were providing.

         95.    Defendants (with the possible exception of Berger Singerman)

   knowingly and actively concealed their illegal advanced-fee “student loan debt

   elimination” telemarketing scheme, and Nathan Montalvo reasonably and

   detrimentally relied upon Defendants’ knowing and active concealment. Nathan

   Montalvo had no way of knowing the true character, quality, and nature of the

   legal representation for which he had been charged prior to February 24, 2021.

         96.    Accordingly, the applicable statutes of limitations have been tolled by

   operation of the discovery rule and Defendants’ concealment with respect to all

   claims pleaded in this Complaint. Due to this, Defendants are estopped from

   relying on any statutes of limitations in defense of this action. Further, Defendants’

   conduct, as directed by Gregory Fishman, Julie Queler, Kevin Mason, Chantel

   Grant, and Benjamin Zuckerman, was part of a continuing, systematic practice,

   with the last act in this ongoing illegal, advanced-fee “student loan debt

   elimination” telemarketing scheme taking place within the applicable statute of
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 37 of 57




   limitations. As such, the Defendants are liable for all acts undertaken as part of the

   scheme as continuing violations.

     COUNT ONE – VIOLATIONS OF THE RACKETEER INFLUENCED
    AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C. § 1962(C), AGAINST
        ALL DEFENDANTS EXCEPT BERGER SINNGERMAN, LLP

         97.    The Plaintiff, Nathan Montalvo, incorporates, by reference, the

   preceding paragraphs of their Complaint.

         98.    Nathan Montalvo is a “person”, as that term is defined in 18 U.S.C. §§

   1961(3) and 1962(c).

         A.     Enterprise

         99.    For purposes of this claim, the RICO “enterprise” is an association-in-

   fact, as the term is defined in 18 U.S.C. §§ 1961(4) and 1962(c), consisting of GM

   Law Firm, LLC; Kevin P. Mason, individually; Chantel L. Grant, individually;

   National Legal Staffing Support, LLC; Resolvly, LLC; Gregory Fishman,

   individually; Julie Queler, individually; JG Factor, LLC; Benjamin Zuckerman,

   individually; and John and Jane Doe Defendants 1-5, and XYZ Business Entities

   (“the Enterprise”). The Enterprise is separate and distinct from the persons and

   businesses that constitute the Enterprise.

         100. The Enterprise was primarily managed by Gregory Fishman, Julie

   Queler, Kevin Mason (until late 2016), Chantel Grant, and Benjamin Zuckerman

   (in his capacity as a law partner at Berger Singerman).
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 38 of 57




          101. Gregory Fishman is the “kingpin” of the managers, running the day-

   to-day operations of this Enterprise, including managing the other main players in

   day-to-day operations of this Enterprise (like John Sabia, Joseph DeVito, Ari

   Pollan, Julie Queler).

          102. Benjamin Zuckerman, of Berger Singerman, is the “architect” who

   designed the Enterprise, formed the businesses that directly consist of this

   Enterprise, drafted the operative documents involved in perpetuating the

   Enterprise, and designed the closed circuit of companies that seek to circumvent

   the Florida Bar rules on paid referrals only for leads generated by a Florida Bar

   registered lawyer referral organization, the Florida Bar prohibition on non-

   attorneys, like Gregory Fishman and Julie Queler, earning legal fees, and

   circumventing the FTC’s Telemarketing Sales Rules through the “attorney

   model”17 of consumer debt relief services. Upon information and belief, Berger



   17
      “Debt Settlement Companies Evade Ban through the Attorney Model: Following the
   issuance of the FTC rule, there has been a rise in various attorney-related debt settlement models,
   in an apparent effort to evade both the FTC’s advance fee ban, and also state laws that often
   exempt attorneys from their debt settlement regulations. Although the models differ across
   companies, in each, attorneys and non-attorneys are affiliated, but the attorneys are present only
   to provide a cover for collecting advance fees. In fact, the attorneys do not engage in any debt
   settlement activities; only non-attorneys perform any debt settlement work. Much has been
   written about how these models are being used to skirt the FTC’s advance fee ban.” Caryn
   Becker and Ellen Harnick, “Debt Settlement Firms Adopt ‘Attorney Model’ to Evade State and
   Federal Rules”, The Center for Responsible Lending Issue Brief, November 5, 2013.
   https://www.responsiblelending.org/other-consumer-loans/debt-settlement/research-
   analysis/The-Rise-of-the-Attorney-Advance-Fee-Debt-Settlement-Model-FINAL-11-7-13.pdf
   (last viewed June 26, 2021).
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 39 of 57




   Singerman directly benefitted from the fees charged to Co-Defendants by

   Benjamin Zuckerman’s business design for the Enterprise.

          103. The companies and individuals that constitute the Enterprise were

   associated for the common purpose of defrauding their clients by charging them

   for illegal, advanced-fee “student loan debt elimination” legal services, via a

   nationwide cold-call telemarketing operation18, and otherwise defrauding clients

   out of their monthly fees based upon promises of complete student loan debt

   elimination through their “program”.

          104. Benjamin Zuckerman, and ultimately Berger Singerman, profited

   from Benjamin Zuckerman’s active, and material, involvement in this Enterprise

   through the large attorney’s fees that they have collected, derivatively, from

   Gregory Fishman, Julie Queler, and their companies – understanding that these

   Berger Singerman legal fees are being paid from the unlawful advanced-fees paid

   to NLSS by the struggling student loan debtors of the non-Berger Singerman

   Defendants’ “program”, like Nathan Montalvo.

          105. At all relevant times, the Enterprise was engaged in, and its activities

   affected, interstate commerce. The proceeds of the Enterprise were distributed to

   its participants, as described throughout this Complaint.

   18
     With sales leads of vulnerable student loan debtors, like Nathan Montalvo, supplied to the
   Enterprise by Resolvly, who has purchased and repackaged sales leads that it has purchased from
   other (non-Florida Bar approved lawyer referral organizations) sources, such as Crown Media
   Co.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 40 of 57




         106. The Enterprise has operated from at least January 2015 and its

   operation is ongoing. The Enterprise has an ascertainable structure separate and

   apart from the pattern of racketeering activity in which the participants engage.

         The Pattern of Racketeering Activity

         107. At all relevant times, in violation of 18 U.S.C. § 1962(c), Gregory

   Fishman, Julie Queler, Kevin Mason, Chantel Grant, and Benjamin Zuckerman

   have managed the affairs of the Enterprise through a pattern of racketeering

   activity as defined in RICO, 18 U.S.C. § 1961(5), as described in this Complaint.

   Gregory Fishman, Kevin Mason, Chantel Grant, and Benjamin Zuckerman have

   conducted the affairs of the Enterprise and participated in the operation and

   management of the Enterprise. Gregory Fishman and Julie Queler participate in

   this pattern of racketeering activity through the business entities, JG Factor,

   National Legal Staffing Support and Resolvly (and, quite likely, other presently

   unknown business entities controlled by Gregory Fishman and Julie Queler).

   Chantel Grant and Kevin Mason participate in this Enterprise through the business

   entity, GM Law Firm (formerly Kevin Mason, P.A.). Benjamin Zuckerman

   participates in this Enterprise through his law practice at Berger Singerman.

         The Predicate Acts of Mail and Wire Fraud

         108. The pattern of racketeering activity consisted of mail and/or wire

   fraud in violation of 18 U.S.C. §§ 1341 and 1343. Specifically, Kevin Mason,
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 41 of 57




   Chantel Grant, Gregory Fishman, NLSS, Resolvly, GM Law Firm, and JG Factor

   engaged in an intentional scheme or artifice, devised by Benjamin Zuckerman, to

   defraud their clients into setting up monthly auto-draft payments under the false, or

   negligent, premise that the Defendants would completely eliminate their clients’

   private student loan balances with their respective creditors for payment of 50% of

   their total loan balance, paid over several years of monthly payments to what turns

   out to be NLSS.

         109. Of course, the Enterprise’s impossible promises of total student loan

   debt elimination never happen. The Defendants simply pocket these “plan

   payments”, along the respective fee-cuts described in this Complaint, and

   otherwise convert them for their own, personal gain. Not one cent of this money

   flows to the consumers’ student loan creditors. The Defendants never settle any of

   the consumers’ student loan accounts or eliminate their student loan debt as a part

   of their “program.”

         110. The false statements and omissions, and mail and/or wire

   communications that were made by Resolvly and NLSS, on behalf of the collective

   Enterprise, and in furtherance of the scheme, constitute predicate acts of mail

   and/or wire fraud.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 42 of 57




         111. It was reasonably foreseeable to all Defendants, that the mails and/or

   wires would be used in furtherance of the scheme, and the mails and/or wires were

   in fact used to further and execute the scheme.

         112. The nature and pervasiveness of the Enterprise necessarily entailed

   frequent wire and/or mail transmissions. The precise dates of such transmissions

   cannot be alleged without access to the books and records of the Defendants.

   Nevertheless, Nathan Montalvo can allege such transmissions at to them,

   personally, beginning in July 2015 and continuing through October 2020. The

   client emails, and bi-weekly client calls between NLSS/GM Law Firm and the

   victims of this racket, including Nathan Montalvo, were all aimed at keeping the

   “program” monthly payments to the Defendants flowing.

         113. For the purpose of furthering and executing the scheme, NLSS,

   Resolvly, and GM Law Firm, on behalf of all Defendants, regularly transmitted

   and caused to be transmitted by means of wire communication in interstate

   commerce writings, electronic data and funds, and also regularly caused matters

   and things to be placed in post offices or authorized depositories, or deposited or

   caused to be deposited matters or things to be sent or delivered by private or

   commercial interstate carriers.

         114. These communications contained both affirmative misrepresentations

   about the nature of the “program” charges, and were also intended to deceive
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 43 of 57




   Nathan Montalvo and many others, into believing that the monthly “program”

   charges assessed to their bank accounts were legitimate and would result in the

   complete elimination of their student loan debt liabilities.

         115. These are only examples of certain instances of the pattern of

   racketeering activity consisting of mail and/or wire fraud violations engaged in by

   the Defendants. Each electronic and/or postal transmission was incident to an

   essential part of the scheme. As detailed above, the Defendants engaged in similar

   activities with respect to Nathan Montalvo, and likely tens of thousands of other

   victims, nationwide.

         116. Each interstate wire transfer of funds from Nathan Montalvo to RAM,

   and then from RAM to NLSS (and then the further downstream transfers, from

   there, to the other participants in this Enterprise, Resolvly, JG Factor, NLSS

   (paying itself), Berger Singerman, and finally, to GM Law Firm), was incident to

   an essential part of the scheme. As detailed above, the Defendants, collectively,

   engaged in similar activities with respect to Nathan Montalvo, and tens of

   thousands more, nationally.

         117. Additionally, each such electronic and/or postal transmission

   constituted a predicate act of wire and/or mail fraud in that each transmission

   furthered and executed the scheme to defraud the Defendants’ clients, including

   Nathan Montalvo.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 44 of 57




          118. The predicate acts of mail and wire fraud constitute a pattern of

   racketeering activity as defined in 18 U.S.C. § 1961(5). The predicate acts were not

   isolated events, but related acts aimed at the common purpose and goal of

   defrauding the Defendants’ clients to pay unlawful, monthly, advanced-fees for

   cold-call telemarketed “student loan debt elimination” legal services (as a part of a

   “program” that also does not exist), solely in order for the Defendants to reap illicit

   profits.

          119. Additionally, all Defendants, collectively, directly engaged in a

   pattern of racketeering activity, as defined in 18 U.S.C. § 1961(5), by their

   repeated, flagrant, and continuing violations of 16 C.F.R. § 310.4(a)(5)(i)’s

   prohibition on the collection of payment of advanced-fees for telemarketed “debt

   relief services” prior to the underlying consumer debts having either been settled or

   renegotiated. These advanced payments for telemarketed “debt relief services” are

   flagrant violations of the Federal Trade Commission’s Telemarketing Sales Rules,

   as promulgated.

          120. Even further, Defendants, collectively, all directly engaged in a

   pattern of racketeering activity, as defined in 18 U.S.C. § 1961(5), by their

   repeated, flagrant, and continuing violations of 16 C.F.R. § 310.3(a)(2)(x). This is

   because the Telemarketing Sales Rules also prohibit sellers and telemarketers, like

   Resolvly and NLSS (acting on behalf of all Defendants and their Enterprise), from
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 45 of 57




   misrepresenting, directly or by implication, any material aspect of any debt relief

   service, including, but not limited to, the amount of money or the percentage of the

   debt amount that a customer may save by using the service.

         121. All Defendants have substantially participated in these predicate acts.

   These activities amounted to a common course of conduct, with similar pattern and

   purpose, intended to deceive borrowers.

         Injury to Nathan Montalvo

         122. As a direct and proximate result of violations of 18 U.S.C. § 1962(c)

   by Defendants, Nathan Montalvo has been injured in his business or property

   within the meaning of 18 U.S.C. § 1964(c). Nathan Montalvo paid and was

   charged for unlawful, monthly auto draft charges to his bank account, by reason,

   and as a direct, proximate and foreseeable result, of the scheme alleged.

         123. Under the provisions of 18 U.S.C. § 1964(c), all Defendants are

   jointly and severally liable to Nathan Montalvo for three times the damages

   sustained by him, plus the costs of bringing and pursing this suit, including

   reasonable attorneys’ fees.

                      COUNT TWO – FRAUD
       AGAINST DEFENDANTS, RESOLVLY, LLC; NATIONAL LEGAL
       STAFFING SUPPORT, LLC; GREGORY FISHMAN; AND JULIE
                            QUELER

         124. Nathan Montalvo incorporates, by reference, the preceding paragraphs

   of this Complaint.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 46 of 57




         125. The intentional misrepresentations of material facts related to the

   Defendants’ purported student loan debt elimination “program”, made by

   Defendants, Resolvly and NLSS (as directed by Gregory Fishman and Julie

   Queler), and their agents working on their behalf, to Nathan Montalvo constitute

   acts of fraud that have been committed against him.

         126. Defendants, Resolvly, NLSS, Gregory Fishman, and Julie Queler have

   committed, or actively participated in, knowing and intentional misrepresentations

   of the services provided by the student loan debt elimination “program” that is at

   issue in this lawsuit. These misrepresentations – that Nathan Montalvo will be

   entirely debt free from his student loan liabilities for payment of 50% of his total

   student loan balance, in connection with the “program”, over 58 months of

   “program” payments – were material and they were knowingly false.

         127. As a result of their reasonable and detrimental reliance on Resolvly

   and NLSS’ (as directed by Gregory Fishman and Julie Queler), and their agents,’

   fraudulent misrepresentations, detailed in this Complaint, Nathan Montalvo has

   suffered an ascertainable loss of money, property, and other consequential and

   hedonic damages.

         128. As a result of Resolvly and NLSS’ (as directed by Gregory Fishman

   and Julie Queler), and their agents,’ fraudulent misrepresentations about their

   student loan debt elimination “program”, Nathan Montalvo is entitled to recover
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 47 of 57




   compensatory damages, all costs of litigation, along with punitive damages in an

   amount sufficient to deter such conduct in the future, and reasonable attorneys’

   fees.

                  COUNT THREE – LEGAL MALPRACTICE
             AGAINST DEFENDANTS, GM LAW FIRM, CHANTEL GRANT,
                            AND KEVIN MASON

           129. Nathan Montalvo incorporates, by reference, the facts pleaded in the

   preceding paragraphs of this Complaint.

           130. Attorneys Kevin Mason, Chantel Grant, and their law firm, GM Law

   Firm, have committed breaches of the professional tort-based duties that they owed

   to Nathan Montalvo, as their client.

           131. As a result of their trust and reliance on Chantel Grant’s, Kevin

   Mason’s, and GM Law Firm’s negligent omissions/negligent legal services –

   believing that these attorney and law firm Defendants would eliminate Nathan

   Montalvo’s student loan debts, as promised – Nathan Montalvo has suffered an

   ascertainable loss of money, property, and other consequential and hedonic

   damages (including severe damage to his credit reports).

           132. Further, Chantel Grant, Kevin Mason, and GM Law Firm violated the

   professional duties that they owed to their client, Nathan Montalvo, when they
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 48 of 57




   charged him their illegal, and unreasonable19, advanced-fees for the telemarketed

   student loan debt elimination program that their agents, Resolvly and NLSS,

   promised to Nathan Montalvo in the initial sales call made in July 2015.

          133. Instead of eliminating the Plaintiff’s enrolled student loan debt(s), as

   promised, Kevin Mason, Chantel Grant, and GM Law Firm, merely sent cease and

   desist letters to Nathan Montalvo’s private student loan creditor(s) and, upon

   information and belief, sent dispute letters to the major credit bureaus without any

   basis for said disputes (which ultimately failed, because there was no basis for

   these dispute letters in the first place).

          134. Meanwhile, Kevin Mason, Chantel Grant, and GM Law Firm sat back

   for years and simply hoped that Nathan Montalvo’s private student loan creditor(s)

   did not file collection lawsuits against him for him defaulting on these loan

   obligations.

          135. These actions were grossly unreasonable, and they violated the

   professional duty of care that Kevin Mason, Chantel Grant, and GM Law Firm

   owed to their client, Nathan Montalvo.


   19
     Payment of $21,787.50 in so-called “legal fees” for only form cease and desist letters sent to
   Nathan Montalvo’s student loan creditor(s). These cease-and-desist letters, in fact, only harmed
   Nathan Montalvo, since these cease-and-desist letters concealed from him the severe
   delinquency on his student loans obligations that resulted from the Defendants’ “program”. The
   real purpose of these cease-and-desist letters is not to benefit the Defendants’ clients, like the
   Plaintiff, but to conceal the student loan delinquencies from them, the clients, in order to
   maximize the amount of monthly payments the Defendants receive, before their clients (victims)
   inevitably discover that they have been lied to, and defrauded, by the Defendants.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 49 of 57




         136. Based upon this professional negligence cause of action against these

   attorneys and law firm Defendants, Kevin Mason, Chantel Grant, and GM Law

   Firm, Nathan Montalvo demands a judgment against these Defendants, jointly and

   severally, for: all actual damages suffered as a result of the negligence of these

   Defendants; all consequential damages suffered as a result of the negligence of

   these Defendants; a refund of all monies paid to these Defendants, with pre-and-

   post judgment interest; all attorneys’ fees; and all costs of litigation.

     COUNT FOUR – BREACHES OF THE DUTY OF GOOD FAITH AND
    FAIR DEALING AGAINST DEFENDANTS, KEVIN MASON; CHANTEL
                  GRANT; AND GM LAW FIRM, LLC

         137. Nathan Montalvo incorporates, by reference, the facts pleaded in the

   preceding paragraphs of this Complaint.

         138. Defendants, Kevin Mason, Chantel Grant, and GM Law Firm, have

   violated the duty of good faith and fair dealing that is implicit in all contracts to be

   performed in whole, or in part, in the states of Georgia and Florida. Kevin Mason,

   Chantel Grant, and GM Law Firm have assumed the original legal services

   agreement that Resolvly and NLSS sold to Nathan Montalvo in July 2015, with the

   closing of this sale being consummated effective July 14, 2015. Further,

   Defendants Kevin Mason, Chantel Grant, and GM Law Firm have all profited from

   their concerted frauds and legal malpractice perpetuated against Nathan Montalvo.

   These fraudulent and negligent acts also constitute violations of the duty of good
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 50 of 57




   faith and fair dealing that Kevin Mason, Chantel Grant, and GM Law Firm owed to

   their client, Nathan Montalvo.

         139. Moreover, the Benjamin Zuckerman-drafted Legal Services

   Agreement between Kevin Mason, Chantel Grant and GM Law Firm, and the

   Plaintiff in this action contains provisions that are in bad faith and that are unfair

   dealing between attorneys and their client.

         140. Among these intentional and unfair terms, snuck into this legal

   services agreement in bad faith, are requirements that the attorney, at his or her

   sole discretion, will decide whether to pursue litigation against third-parties, with

   no control given to the client over this decision.

         141. In addition, Defendants, Kevin Mason, Chantel Grant, and GM Law

   Firm have committed willful breaches of the duty of good faith and fair dealing

   owed to Nathan Montalvo when they unlawfully, and dishonestly, aided in the

   Enterprise’s solicitation and collection of advanced-fees that are unreasonable and

   that violate the Federal Trade Commission’s Telemarketing Sales Rules.

         142. As a sole and proximate result of these breaches of the duty of good

   faith and fair dealing on the part of Defendants, Kevin Mason, Chantel Grant, and

   GM Law Firm, Nathan Montalvo demands a judgment against these Defendants,

   jointly and severally, for: all actual damages suffered as a result of Defendants’

   wrongful and dishonest conduct; a refund of all client-monies charged by the
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 51 of 57




   Defendants, with pre-and-post judgment interest; all attorneys’ fees; costs of

   litigation; and punitive damages.

     COUNT FIVE – VIOLATIONS OF THE FLORIDA DECEPTIVE AND
    UNFAIR TRADE PRACTICES ACT (FDUTPA), SECTIONS 501.201-.213,
          FLORIDA STATUTES, AGAINST ALL DEFENDANTS

         143. Nathan Montalvo incorporates, by reference, the facts pleaded in the

   preceding paragraphs of this Complaint.

         144. All named Defendants in this action have violated the FDUTPA’s

   prohibitions on unfair and deceptive marketing related to the student loan debt

   elimination “program” at issue in this lawsuit.

         145. The FDUTPA is intended to “protect the consuming public and

   legitimate business enterprises from those who engage in unfair methods of

   competition, or unconscionable, deceptive, or unfair acts or practices in the

   conduct of any trade or commerce.” § 501.202(2). See also Delgado v. J.W.

   Courtesy Pontiac GMC-Truck, Inc., 693 So.2d 602, 605-06 (Fla. 2d DCA 1997)

   (discussing the purpose of FDUTPA in light of its legislative history).

         146. A deceptive practice is one that is “likely to mislead” consumers.

   Davis v. Powertel, Inc., 776 So.2d 971, 974 (Fla. 1st DCA 2000).

         147. An unfair practice is “one that offends established public policy and

   one that is immoral, unethical, oppressive, unscrupulous or substantially injurious
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 52 of 57




   to consumers.” Samuels v. King Motor Co. of Fort Lauderdale, 782 So.2d 489, 499

   (Fla. 4th DCA 2001).

         148. A consumer claim for damages under FDUTPA has three elements:

   (1) a deceptive act or unfair practice; (2) causation; and (3) actual damages.

         149. The student loan debt elimination “program” at issue in this lawsuit

   has engaged in deceptive and unfair practices toward Nathan Montalvo. The

   deceptive and unfair practices, as described in this Complaint, relate to the

   unlawful and unethical advanced-fees charged to Nathan Montalvo for

   telemarketed debt relief services and the misrepresentations made to him about the

   “program” leading to complete student loan debt elimination.

         150. It was reasonably foreseeable to each Defendant in this action that

   their respective participation and involvement in the student loan debt elimination

   “program” at issue in this lawsuit would cause harm to clients of the program law

   firm(s) involved, like GM Law Firm.

         151. The deceptive and unfair practices at issue in this lawsuit have

   directly caused severe, and actual, financial harm to Nathan Montalvo.

         152. As a sole and proximate result of these violations of the FDUTPA on

   the part of all named Defendants, Nathan Montalvo demands a judgment against

   these Defendants, jointly and severally, for: all actual damages suffered as a result

   of Defendants’ wrongful and dishonest conduct; a refund of all client-monies
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 53 of 57




   charged by the Defendants, with pre-and-post judgment interest; all attorneys’ fees;

   and costs of litigation.

        COUNT SIX – NEGLIGENT SUPERVISION AS TO DEFENDANT,
                      BERGER SINGERMAN, ONLY

         153. Nathan Montalvo incorporates, by reference, the facts pleaded in the

   preceding paragraphs of this Complaint.

         154. Berger Singerman owed a duty in tort to the clients of the student loan

   debt elimination “program,” like Nathan Montalvo, to reasonably supervise the

   activities of its law partner, Benjamin Zuckerman, as it relates to Benjamin

   Zuckerman’s provision of legal services to the student loan debt elimination

   “program” Enterprise at issue in this action.

         155. It was foreseeable, or it should have been foreseeable, to Berger

   Singerman management that the manner, and substance, of the legal services that

   its law partner, Benjamin Zuckerman, provided to the student loan debt elimination

   “program” Enterprise at issue in this action would necessarily have a great impact

   on the clients of that “program,” like Nathan Montalvo.

         156. Berger Singerman failed to reasonably supervise its partner, Benjamin

   Zuckerman, as it relates to Benjamin Zuckerman’s involvement with the other

   Defendants in this action, and their illegal, advance fee, student loan debt

   elimination “program”.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 54 of 57




         157. Benjamin Zuckerman, as an agent of Berger Singerman, has crossed

   the line repeatedly of lawful and ethical representation of his clients, Gregory

   Fishman, Julie Queler, Resolvly, LLC, National Legal Staffing Support, JG Factor,

   Kevin Mason, P.A./GM Law Firm – and the entire RICO Enterprise, itself, as

   described in this Complaint.

         158. Benjamin Zuckerman, an agent of the Berger Singerman law firm at

   all relevant times, actively assisted this RICO Enterprise, for a profit, by providing

   the business-law and other legal services required for this RICO Enterprise to

   continue to operate, gin profits, and avoid civil and criminal liability.

         159. Benjamin Zuckerman’s, and Berger Singerman’s relationship to

   Gregory Fishman and Julie Queler goes back, at least, to the prior Fishman and

   Queler illegal “credit repair” RICO Enterprise of Debt Be Gone, LLC, for which

   Benjamin Zuckerman served as registered agent, along with its general counsel.

         160. Further, Benjamin Zukerman provided valuable business referrals to

   third-parties, like RAM, the ACH payment processor for this Enterprise, to enable

   the illegal profits from this RICO Enterprise to flow.

         161. Benjamin Zuckerman, as an agent of the Berger Singerman law firm,

   actively participated – and still participates – in this RICO Enterprise by providing

   legal advice aimed at furthering the knowingly illegal activities of the RICO

   Enterprise.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 55 of 57




         162. Gregory Fishman, as will be proven through discovery in this matter,

   would openly brag to his employees at NLSS, Resolvly, and GM Law Firm, that he

   was not worried about getting sued by ripped-off clients, or anyone else for that

   matter because he has “the Perry Mason” (referring to Benjamin Zuckerman) of

   attorneys working for him.

         163. Berger Singerman failed to reasonably supervise Benjamin

   Zuckerman and to prevent Benjamin Zuckerman from actively participating in the

   RICO Enterprise at issue in this Complaint, despite Debt Be Gone having faced

   similar legal troubles for violations of the FTC’s Telemarketing Sales Rules. This

   negligent supervision and retention directly caused Nathan Montalvo financial and

   hedonic injury.

         164. As a sole and proximate result of Berger Singerman’s negligent

   supervision of the activities of its law partner Benjamin Zuckerman as it related to

   the student loan debt elimination “program” at issue in this action, Nathan

   Montalvo demands a judgment against Berger Singerman for: all actual damages

   suffered as a result of Defendants’ wrongful and dishonest conduct; a refund of all

   client-monies charged by the Defendants, with pre-and-post judgment interest; all

   attorneys’ fees; and costs of litigation.
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 56 of 57




                               PRAYER FOR RELIEF

         165. Nathan Montalvo requests that this Court enter a judgment against

   Defendants and in favor of him, and award the following relief:

         a.    that the conduct described in this Complaint be declared, adjudged

         and decreed to be unlawful;

         b.    award them appropriate relief, including actual damages, statutory

         damages, treble damages, punitive damages, and restitutionary

         disgorgement;

         c.    award all costs of prosecuting the litigation, including expert fees;

         d.    award pre-and-post-judgment interest;

         e.    award attorneys’ fees; and

         f.    grant such additional relief as this Court may deem just and proper.

                                                 NATHAN MONTALVO
                                                     The Plaintiff

                                                /s/ Joshua S. Horton
                                                The Joshua S. Horton Law Firm, PA
                                                Attorney for Defendants
                                                210 South Olive Avenue Suite 300-A
                                                West Palm Beach, FL 33401
                                                470-705-7215 - Telephone
                                                Email: josh@joshuahorton.attorney
                                                Florida Bar No: 1009130

                                                /s/ Macy D. Hanson
                                                MACY D. HANSON
                                                (Pro Hac Vice application
                                                forthcoming)
Case 9:21-cv-81127-DMM Document 1 Entered on FLSD Docket 06/27/2021 Page 57 of 57




                                           Miss. Bar No. 104197
                                           The Law Office of Macy D. Hanson,
                                           PLLC
                                           102 First Choice Drive
                                           Madison, Mississippi 39110
                                           Telephone: (601) 853-9521
                                           Facsimile: (601) 853-9327
                                           macy@macyhanson.com

                                           ATTORNEYS FOR THE PLAINTIFFS
